EXHIBIT 10.1
ANIXTER INC. EXCESS BENEFIT PLAN
—CONFIDENTIAL—
Excess Benefit Plan
January 1, 2011

1



--------------------------------------------------------------------------------



 



ANIXTER INC. EXCESS BENEFIT PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011
Anixter Inc. (the “Company”) established the Anixter Bros., Inc. Excess Benefit
Plan effective as of August 1, 1985, which was in 2009 restated and renamed to
Anixter Inc. Excess Benefit Plan (the “Excess Plan”). The purpose of the Excess
Plan is to provide the benefits which designated participants in the Anixter
Inc. Pension Plan as Amended and Restated Effective January 1, 2011 (the
“Pension Plan”) would have received under the Pension Plan except for the
maximum benefit limitations prescribed by the Pension Plan and the Internal
Revenue Code of 1986, as amended (the “Code”).
Prior to 2011, only certain designated employees who are entitled to receive a
pension benefit under the benefit formula set forth in section 7.01(a) of the
Pension Plan participated in the Excess Plan. Effective January 1, 2011, certain
designated employees who are entitled to receive a pension benefit under the
benefit formula set forth in section 7.01(c) of the Pension Plan will also
participate in the Excess Plan.
     1. Definitions:

  (a)   “Actuarially Equivalent” shall have the meaning ascribed in section 1.01
of the Pension Plan.     (b)   “Beneficiary” shall have the meaning ascribed in
section 1.03 of the Pension Plan.     (c)   “Benefit Limitations” shall mean the
limitations prescribed by sections 415 and 401(a)(17) of the Code and relevant
provisions of the Pension Plan in the calculation of retirement benefits under
the Pension Plan.     (d)   “Board” shall mean the Board of Directors of the
Company.     (e)   “Committee” shall mean the Anixter Inc. Employee Benefits
Administrative Committee.     (f)   “Disability” shall mean, consistent with the
requirements of Code Section 409A, that the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company; or (iii) determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.

Excess Benefit Plan
January 1, 2011

2



--------------------------------------------------------------------------------



 



  (g)   “Hypothetical Personal Retirement Account” shall have the meaning
ascribed in section 7.01(c) of the Pension Plan.     (h)   “Hypothetical
Personal Retirement Account Contribution” shall have the meaning ascribed in
section 7.01(c) of the Pension Plan.     (i)   “Hypothetical Personal Excess
Benefit Account” shall mean a hypothetical bookkeeping account maintained by the
Company on behalf of each Section 7.01(c) Participant reflecting credits and
adjustments as set forth under the Excess Plan.     (j)   “Initial Participation
Year” shall mean, with respect to a Section 7.01(c) Participant, the Plan Year
in which such Participant is designated by the Board as a Participant in the
Excess Plan.     (k)   “Joint and Survivor Annuity” shall mean a monthly annuity
that is paid to the retired Participant with a survivor annuity paid during the
life of the surviving spouse or nonspouse Beneficiary after the Participant’s
death.     (l)   “Life Annuity” shall mean a monthly annuity that is paid to the
retired Participant for as long as he lives and which does not provide for any
payments to a Beneficiary following the Participant’s death.     (m)   ’’Normal
Retirement Date” shall mean the first day of the month coincident with or next
following a Participant’s sixty-fifth (65th) birthday.     (n)   “Participant”
shall mean an employee of the Company who participates in the Excess Plan.    
(o)   “Plan Year” shall mean calendar year.     (p)   “Retirement” shall mean a
Participant’s Separation from Service which occurs on or after his attainment of
age fifty-five (55).     (q)   “Section 7.01(a) Participant” shall mean a
Participant who is entitled to receive a benefit under the benefit formula set
forth in section 7.01(a) of the Pension Plan.     (r)   “Section 7.01(c)
Participant” shall mean a Participant who is entitled to receive a benefit under
the benefit formula set forth in section 7.01(c) of the Pension Plan.     (s)  
“Separation from Service” shall have the meaning as defined under Treasury
Regulation § 1.409A-1(h)(1)(i).     (t)   “To Vest” or “To Be Vested” shall have
the same meaning ascribed in section 1.40 of the Pension Plan.

Excess Benefit Plan
January 1, 2011

3



--------------------------------------------------------------------------------



 



     2. Eligibility and Participation: An employee of the Company shall be a
participant in and entitled to benefits under the Excess Plan if

  (a)   He is a participant in the Pension Plan, and     (b)   He is designated
as a Participant in this Excess Plan by the Board.

     3. Amount of’ Benefit:

  (a)   With respect to a Section 7.01(a) Participant, the amount of the benefit
under the Excess Plan shall be the amount by which (i) below exceeds (ii) below:

  (i)   The amount of the benefit which the Participant or his or her
Beneficiary would have been entitled to receive under the Pension Plan

  A.   without regard to the Benefit Limitations and     B.   without regard to
the additional benefit described in Supplement 3 and subsequent Supplements to
the Pension Plan, if any.

  (ii)   The amount of the benefit which the Participant or his or her
Beneficiary is entitled to receive under the Pension Plan, including the
additional benefit described in Supplement 3 and subsequent Supplements to the
Pension Plan.

  (b)   With respect to a Section 7.01(c) Participant, the amount of the benefit
under the Excess Plan shall be the balance of his or her Hypothetical Personal
Excess Benefit Account reduced, but not below zero, by the additional amounts
credited to the Hypothetical Personal Retirement Account, if any, listed in
Supplement 3 and subsequent Supplements to the Pension Plan.         For
purposes of this section, “Pay Credit” shall mean, with respect to a
Section 7.01(c) Participant for a Plan Year, an amount equal to the excess, if
any, of (i) below over (ii) below:

  (i)   The Hypothetical Personal Retirement Account Contribution to which such
Participant would have been entitled under the Pension Plan for such Plan Year
if such Hypothetical Personal Retirement Account Contribution were assumed to be
calculated

  A.   using the definition of “Salary” under section 1.35(a)(2) of the Pension
Plan instead of the definition of “Salary” under section 1.35(b) of the Pension
Plan and     B.   without regard to the Benefit Limitations.

Excess Benefit Plan
January 1, 2011

4



--------------------------------------------------------------------------------



 



  (ii)   The Hypothetical Personal Retirement Account Contribution to which such
Participant is in fact entitled under the Pension Plan for such Plan Year.

      During the Initial Participation Year of a Section 7.01(c) Participant,
there shall be credited to the Participant’s Hypothetical Personal Excess
Benefit Account an amount equal to the sum of the Participant’s Pay Credit for
each Plan Year that is among the Plan Years from (i) the Plan Year in which the
Participant was most recently hired or the Plan Year commencing on January 1,
2011, whichever Plan Year is later, to (ii) the Participant’s Initial
Participation Year. During any Plan Year subsequent to the Participant’s Initial
Participation Year, there shall be credited to the Participant’s Hypothetical
Personal Excess Benefit Account an amount equal to his or her Pay Credit for
that subsequent Plan Year. The credits in this paragraph shall be applied as of
the last day of the Plan Year or as of such other times in the Plan Year as the
Hypothetical Personal Retirement Account Contribution is applied under the
Pension Plan in such Plan Year.         In January of each Plan Year commencing
on or after January 1, 2011, there shall be credited to the Hypothetical
Personal Excess Benefit Account of each Section 7.01(c) Participant an interest
credit equal to an amount calculated by multiplying (i) by (ii) below:

  (i)   The balance of the Participant’s Hypothetical Personal Excess Benefit
Account, if any, as of January 1 of the calendar year preceding the year in
which the interest credit is applied.     (ii)   The annual rate on 10-year
Treasury securities as of the last business day of the second calendar year
preceding the year in which the interest credit is applied.

     4. Benefit Payments with respect to Section 7.01(a) Participants: Any
former Section 7.01(a) Participant who terminated employment with the Company on
or before December 31, 2004, was fully vested in the Excess Plan and received no
further accruals after that date shall have his benefits payable at the same
time and in the same manner and form as the benefits under the Pension Plan.
Benefit payments to all other Section 7.01(a) Participants shall be made as
follows.

  (a)   Normal Benefit Commencement Date. Unless a Participant has made a timely
election under subsection (b) below, the payment of benefits under the Excess
Plan will commence on the first day of the month coincident with or next
following the date when a Participant no longer performs services for the
Company due to: (i) Retirement; (ii) Disability; or (iii) if the Participant has
made an election to receive his or her benefits in the form of a 50% Joint and
Survivor Annuity under subsection (c) below, death. Notwithstanding anything
herein to the contrary, in the event that a Participant incurs a Separation from
Service prior to obtaining age fifty-five (55), payment of his benefit shall not
commence until

Excess Benefit Plan
January 1, 2011

5



--------------------------------------------------------------------------------



 



      the later of the first day of’ the month coincident with or next following
the date that such Participant attains age sixty-five (65), or such other later
date as provided herein.

  (b)   Optional Benefit Commencement Date. A Participant may elect to delay the
normal benefit commencement date specified in subsection (a) above to commence
on the first day of any month after he no longer performs services for the
Company due to an event described in subsections (a)(i) through (a)(iii) above
in accordance with this subsection (b). If eligible to make an election under
this subsection (b), a Participant may elect to delay commencement of benefits
to any permissible date up to his Normal Retirement Date, and such Participant’s
monthly benefit amount as of such commencement date shall be adjusted so as to
be Actuarially Equivalent to a Life Annuity (or Joint and Survivor Annuity, if
so elected) commencing on his Normal Retirement Date. To be effective, any such
election of an optional benefit commencement date must meet all of the following
requirements: (i) the election must be made not less than twelve (12) months
prior to the date benefits would have otherwise commenced; (ii) unless a payment
relates to Disability or death, the election must be made before the Participant
attains age sixty (60), and commencement of benefit payments must be deferred
for a period of no less than five (5) years from the date the benefit payments
would otherwise have commenced; and (iii) the election shall not take effect
until at least twelve (12) months after the date on which such election is made.
    (c)   Form of Payment. The normal form of payment of benefits under the
Excess Plan shall be a Life Annuity. Notwithstanding the foregoing, a
Participant may choose to receive his benefits under the Excess Plan in the form
of a 50% Joint and Survivor Annuity for the life of the Participant and any
Beneficiary, rather than in the form of a Life Annuity. If the Participant
designates a Beneficiary which is not an individual, the Beneficiary shall be
deemed to have the same life expectancy as the Participant. In such event, the
monthly Joint and Survivor. Annuity benefits shall be adjusted so as to be
Actuarially Equivalent to the Participant’s monthly Life Annuity benefit, and
the amount of the survivor. annuity shall be fifty percent (50%) of the
Participant’s monthly Joint and Survivor Annuity benefit payable to the
Participant.     (d)   Cash Out of Small Amounts. Notwithstanding the request of
a Participant or Beneficiary, if the present value of a Participant’s benefit as
of his commencement date is calculated to be less than the applicable dollar
amount for elective deferrals under Code Section 402(g)(l)(B) then in effect (as
adjusted for cost-of-living increases under Code Section 402(g)(4)), the Company
shall distribute the Participant’s benefit in a lump sum to the Participant or
Beneficiary as soon as practicable on or after such Participant’s commencement
date.     (e)   Delay in Commencement for Specified Employees. Notwithstanding
anything in this Section 4 to the contrary, if a Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code as of the
date he no longer

Excess Benefit Plan
January 1, 2011

6



--------------------------------------------------------------------------------



 



      performs services for the Company due to an event specified in subsections
(a)(i) through (a)(iii) above, no benefit shall be paid from the Excess Plan
sooner than the first day of’ the month that is at least six (6) months after
such date. In such event, the benefit shall be determined as if payments had
commenced as originally provided herein, and the first payment to the
Participant shall include an amount equal to the sum of periodic payments which
would have been paid to such Participant but for the six (6) month delay
required by section 409A(a)(2)(B)(9) of the Code.

     5. Benefit Payments with respect to Section 7.01(c) Participants: Benefit
payments to all Section 7.01(c) Participants shall be made in a single sum on
the first day of the month coincident with or next following six (6) months
after the Participant’s Separation from Service due to (i) Retirement;
(ii) Disability; (iii) death, or (iv) termination. Notwithstanding the preceding
sentence, a Section 7.01(c) Participant will not receive any benefit under this
Excess Plan unless he or she, as of the date of his or her Separation from
Service, is Vested in the pension benefit provided by the benefit formula set
forth in section 7.01(c) of the Pension Plan.
     6. Funding: The benefits under the Excess Plan shall be paid from the
general assets of the Company. The Company shall not be required to segregate
any assets to be used for payment of benefits under the Excess Plan.
     7. General Provisions:

  (a)   Employment Rights. The Excess Plan does not constitute a contract of
employment and participation in the Excess Plan will not give any employee the
right to be retained in the employment of the Company, or any right or claim to
a benefit under the Excess Plan unless specifically provided by the Excess Plan.
    (b)   Interests Not Transferable. The interests of persons entitled to
benefits under the Excess Plan are not subject to their debts or other
obligations and, except as may be required by the tax withholding provision of
the Code, or any state’s income tax act or pursuant to compliance with a
qualified domestic relations order pursuant to the Employee Retirement Income
Security Act of 1974, as amended, may not be voluntarily or involuntarily
transferred, assigned, alienated or encumbered.     (c)   Controlling Law. The
internal laws of Illinois excepting any conflicts of law provisions shall be
controlling in all matters relating to the Excess Plan except to the extent
superseded by the laws of the United States.     (d)   Gender and Number. Where
the context admits, words in the masculine gender shall include the feminine
gender, the singular shall include the plural and the plural shall include the
singular.

    Excess Benefit Plan
January 1, 2011

7



--------------------------------------------------------------------------------



 



  (e)   Action by Company. Any action required or permitted by the Company under
the Excess Plan shall be by resolution of its Board or any persons authorized by
resolution of its Board.     (f)   Interpretation. This Excess Plan shall be
administered and interpreted by the Board in its discretion or as delegated to
the Committee, and all Participants shall be bound by the decision of’ the Board
or the Committee, which shall be final and conclusive.

     8. Committee Administration:

  (a)   In General. The Excess Plan shall be administered by the Committee or
any successor thereto, which shall have the sole authority to construe and
interpret the terms and provisions of the Excess Plan and determine the amount,
manner and time of payment of any benefits hereunder. The Committee shall
maintain records, make the requisite calculations and disburse payments
hereunder, and its interpretations, determinations, regulations and calculations
shall be final and binding on all persons and parties concerned. The Committee
may adopt such rules as it deems necessary, desirable or appropriate in
administering the Excess Plan and the Committee may act at a meeting, in writing
without a meeting, or by having actions otherwise taken by a member of the
Committee pursuant to a delegation of duties from the Committee. The Committee
may, in its discretion, delegate its duties to an officer or other employee of
the Company, or to a committee composed of officers or employees of the Company.
The determination of the Committee as to any disputed questions arising under
this Excess Plan, whether of law or of fact, or mixed questions of law and fact,
including questions of construction and interpretation, shall be final, binding,
and conclusive upon all persons. No member of the Committee may act, vote, or
otherwise influence a decision of the Committee specifically relating to his
benefits, if’ any, under the Excess Plan.     (b)   Claims Procedure. If the
Committee denies a benefit, in whole or in part, it shall advise the Participant
or Beneficiary, as applicable, of (i) the specific basis or bases for the denial
(ii) references to the specific Excess Plan provisions upon which the denial is
based (iii) a description of any additional material or information that the
Participant or beneficiary needs to process the claim, and an explanation of why
that material or information is necessary; and (iv) a statement of the Excess
Plan’s appeal procedures as hereinafter set forth. Any person dissatisfied with
the Committee’s determination of a claim for benefits hereunder must file a
written request for reconsideration with the Committee within sixty (60) days of
the denial by the Committee. Such person has the right to request, free of
charge, and obtain copies of all documents, records, and other information that
was relied upon by the Committee in denying such person’s benefits or was
submitted, considered, or generated in the course of making the benefit denial,
regardless of whether it was used in denying the claim. This request must
include a written explanation setting forth the specific reasons for such
reconsideration.

Excess Benefit Plan
January 1, 2011

8



--------------------------------------------------------------------------------



 



      The Committee shall review its determination within sixty (60) days, plus
an extension for an additional sixty (60) days in special circumstances, and
render a written decision with respect to the claim, setting forth the specific
reasons for such denial written in a manner calculated to be understood by the
claimant. Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Excess Plan. No claimant may bring any action challenging a decision of the
Committee at any time more than one year after the final written decision of the
Committee is rendered.

  (c)   Indemnity of Committee. To the maximum extent permitted by applicable
law, the Company shall indemnify, hold harmless and defend the Committee, each
member of the Committee, any employee of the Company, or any individual acting
as an employee or agent of any of it (to the extent not indemnified or saved
harmless under any liability insurance or any other indemnification arrangement)
from any and all claims, losses, damages, liabilities, costs and expenses
(including attorneys’ fees) arising out of any actual or alleged act or failure
to act made in good faith in connection with the Excess Plan (or any related
trust agreement), including expenses reasonably incurred in the defense of any
claim relating thereto.

     9. Amendment or Termination: The Company may amend or terminate the Excess
Plan at any time, except that, without the consent of any Participant in the
Excess Plan, no such amendment or termination shall reduce his right to receive
any benefit accrued hereunder prior to the date of such amendment or
termination.
          IN WITNESS WHEREOF, the Company has caused this restatement of the
Anixter Inc. Excess Benefit Plan to be executed by its duly authorized officer
as of this 20th day of April, 2011 to be effective as of January 1, 2011.

            Anixter Inc.
      By:   /s/ Rodney A. Smith         Rodney A. Smith              Title: V.P.
Human Resources
   

Excess Benefit Plan
January 1, 2011

9